Citation Nr: 1449997	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-09 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder.  

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to service connection for bilateral shin splints.

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for a right ankle disability.  

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 2009 rating decision denied service connection for a respiratory disorder, a liver disorder, bilateral shin splints, a bilateral knee disability, a right ankle disability, a skin disability, and bilateral pes planus.  In September 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in February 2010, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2010.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue(s) of entitlement to service connection for bilateral shin splints, a bilateral knee disability, a right ankle disability, a skin disability, and bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  There is no competent and credible evidence establishing that the Veteran currently has a respiratory disorder.  

2.  There is no competent and credible evidence establishing that the Veteran currently has a liver disorder.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing service connection for a liver disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2009 letter issued prior to the August 2009 decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records.  The Board notes that the Veteran has not provided any information regarding current VA or private treatment.  Therefore, no further action is required to obtain any relevant records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Board notes that a VA medical opinion has not been obtained regarding the issues of a respiratory disorder or a liver disorder.  However, as will be explained further below, there is no competent evidence that the Veteran has a current respiratory or liver disorder or in-service symptoms of any respiratory or liver disorder.  Thus, in the absence of competent evidence of a current disability or any in-service manifestations of the claimed disabilities, obtaining a medical opinion is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records are negative for any complaints, diagnoses, or treatment for any respiratory disorder or liver disorder.  The post-service evidence is also negative for any diagnoses of a respiratory or liver disorder.  

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issues in this case, a respiratory disorder and liver disorder fall outside the realm of common knowledge of a lay person.  Thus, while the Veteran is competent to report the onset and symptoms of breathing problems or pain in the side, any actual diagnoses of a respiratory disorder and a liver disorder require objective testing to diagnose and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current respiratory disorder or liver disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that he has current respiratory disorder or liver disorder that are due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinions as to the etiology of his claimed respiratory disorder and liver disorder are not competent medical evidence, as such questions require medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence, which reveals no findings of a respiratory disorder or a liver disorder, is of greater probative value than the lay contentions of the Veteran.  

Accordingly, in the absence of competent and credible evidence of current respiratory disorder and liver disorder during the period of the claims, consideration of service connection for a respiratory disorder and a liver disorder is not warranted on any basis.      

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disabilities there can be no valid claims.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for a liver disorder is denied.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claims for service connection for bilateral shin splints, a bilateral knee disability, a right ankle disability, a skin disability, and bilateral pes planus.  

Regarding the bilateral shin splints, service treatment records show that the Veteran received treatment for shin splints in September 2003 and August 2004.  An October 2004 service treatment record indicated that the Veteran's shin splints were a chronic illness.  On separation examination in September 2005, the Veteran reported having been treated for shin splints and leg pains since his last examination in August 2004.  The examiner noted that the Veteran had a prior medical history of shin splints that was worse with running.  

With respect to the bilateral knee disability, service treatment records show that the Veteran received treatment for left anterior knee pain overuse in September 2001; left iliotibial band (ITB) syndrome in October 2001 and November 2001; right knee ITB syndrome in August 2003 and September 2003; ITB syndrome at a September 2004 periodic examination; and left knee patellofemoral syndrome/patellar tendonitis in October 2004.  He was given a physical profile in October 2004 for his left knee patellofemoral syndrome/patellar tendonitis.  On separation examination in September 2005, the examiner noted that the Veteran had a prior medical history of ITB that was worse with running.  

In regards to the right ankle disability, service treatment records show that in October 2004, the Veteran received treatment for a right ankle sprain and was put on a physical profile.  

With respect to the skin disability, service treatment records show that on periodic examination in September 2004, the Veteran was noted to have scattered areas of tinea pedis on his toes.  He was subsequently treated for right foot thickening yellow nail with peeling skin to 5th digit (toe fungus) in October 2004 and onychomycosis in December 2004.  On separation examination in September 2005, the examiner noted that the Veteran had a prior medical history of right 5th toe onychomycosis.  

The Veteran essentially contends that he has bilateral shin splints, a bilateral knee disability, a right ankle disability, and a skin disability that are directly related to service.   While service treatment records reflect treatment for bilateral shin splints, a bilateral knee disability, a right ankle disability, and a skin disability, there are no current medical records showing a diagnosis or finding of any shin splints, bilateral knee disability, right ankle disability, and skin disability.  However, in filing his claims for service connection, the Board finds that the Veteran is essentially contending that he has current bilateral shin splints, bilateral knee disability, right ankle disability, and skin disability.  Although the Veteran is not competent to diagnose these disabilities, he is competent to state the musculoskeletal and skin symptoms he experienced during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Given the evidence outlined above, the Veteran should now be afforded VA joints and skin examinations with medical opinions concerning whether the Veteran's bilateral shin splints, bilateral knee disability, right ankle disability, and skin disability arose from service or are otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Regarding the Veteran's bilateral pes planus, a pre-existing injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).  Whether a pre-existing disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  

The initial determination is whether bilateral pes planus was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).  In this case, the medical evidence clearly and unmistakably shows that the Veteran had mild, asymptomatic pes planus on entrance examination in May 1998.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach.

Instead, it must now be determined whether the pre-existing disability was aggravated by service.  Under 38 U.S.C.A. § 1153, aggravation will be established by an increase in disability during service, absent a specific finding that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  This standard is further explained in 38 C.F.R. § 3.306(b), which provides that clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  

Service treatment records show that in July 1999, the Veteran complained of right foot pain.  He was prescribed foot orthotics in July 2003.  On periodic examination in September 2004, the Veteran's pes planus was noted to be moderate in severity and asymptomatic.  At his September 2005 separation examination, the Veteran was noted to have worn foot orthotics.    

Given the evidence outlined above, the Veteran should now be afforded a VA examination with medical opinion from a physician concerning whether the Veteran's pre-existing bilateral pes planus was clearly and unmistakably aggravated by his period of service beyond the natural progress of the disease.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral shin splints, bilateral knee disability, right ankle disability, skin disability, and bilateral pes planus.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral shin splints disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral shin splints are due to the Veteran's period of service, including treatment for shin splints in September 2003, August 2004, and October 2004.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current bilateral knee disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral knee disability is due to the Veteran's period of service, including treatment for knee disabilities in September 2001, October 2001, November 2001, August 2003, September 2003, September 2004, and October 2004.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current right ankle disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right ankle disability is due to the Veteran's period of service, including treatment for a right ankle sprain in October 2004.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

5.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether the Veteran has a current skin disability that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability is due to the Veteran's period of service, including treatment for a skin disability in September 2004, October 2004, and December 2004.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

6.  Schedule the Veteran for a VA examination to obtain a medical opinion clarifying whether his pre-existing bilateral pes planus was aggravated by service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should opine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing bilateral pes planus WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

7.  After the development requested above has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


